Title: Thomas Nelson to Virginia Delegates, 5 October 1781
From: Nelson, Thomas
To: Virginia Delegates


Gentlemen,
Camp before York, Octr. 5. 1781.
Since I last wrote, I have received your Favours of Sepr. 11th & 18th. A variety of Causes conspired to prevent a regular Acknowledgment of them, but as we are now Stationary, & have reduced Matters into some order, I shall venture to promise you, that you shall weekly at least receive the Occurences of this Quarter, which I know must be Objects of anxious curiosity, & I hope will be of very agreeable Importance.
This Evening will complete a Week, since we moved down from Williamsburg. The Enemy very quietly permitted us to invest them, & on the second Night, fearful I suppose of a Storm, evacuated all their Outworks, except one on the Hill above the Creek on the Williamsburg road, which they still hold[.] we immediately took Possession of the Works they left, which have been converted into covering Redoubts for the intended Approaches. These Redoubt[s] are about half a Mile from the Town. The Enemy endeavoured to retard these operations by playing on our Men who were at Work from their Batteries, but with very little Effect, having killed in all only six Men. We have not returned one Shot.
The Day before yesterday, on the Gloucester side, the Duke de Lauzun attacked with his Cavalry & a Corps of Militia Grenadiers, Tarleton at the Head of six hundred Men, consisting of the Horse of his Legion, & a Body of Infantry. Tarleton was dismounted, & wounded, a major who commanded the Infantry killed, near fifty Men killed & wounded & the whole Party defeated. The Loss on our Side was about 12 killed & wounded. The Duke, his Officers, & the whole of the Men under his Command behaved with so much Gallantry on this Occasion that the Commander in chief thought proper to give them his Thanks in the Orders of Yesterday.
I am sorry to find that the Agent has not established some Means of supplying you with Money, a Matter in which not only your comfortable Subsistence but also the Credit & Interest of the State are concerned. I have been for some time in daily Expectation of seeing him in Camp. The moment he arrives I will urge him to a proper attention to this Business.
I must beg that you will endeavour to secure for this State its Proportion of the clothing lately imported for the continental Army. The Situation we have been in for nearly a Year, has so much put it out of our Power to provide Clothes for our Line, that the few Troops we have now in the Field are not fit to be seen.
I have the Honour &c.